 
Exhibit 10.1

 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective the 23rd
day of February 2017, by and between Amerityre Corporation (the “Company”), and
Michael Sullivan (the “Executive”).


PREMISES


A.                The Board of Directors of the Company (the “Board”), desires
to employ the Executive as the Company’s CEO and President.


B. The Executive desires to perform all of such services as the Company’s CEO
and President and both the Company and the Executive want to enter into a
written agreement as to their understanding of the employment relationship.


C. This employment agreement replaces the agreement as currently filed in the
Company’s SEC filings and extends the term of his employment as defined below.


FOR AND IN CONSIDERATION of the mutual covenants contained herein and of the
mutual benefits to be derived hereunder, the parties agree as follows:


1.                  Definitions.   Whenever used in this Agreement, the
following terms shall have the meanings set forth below:


(a)           “Accrued Benefits” shall mean the amount payable not later than
ten (10) days following an applicable Termination Date and which shall be equal
to the sum of the following amounts:


(i)   All salary, options, bonus or stock awards, earned or accrued through the
Termination Date;


(ii)                  Reimbursement for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive and approved by the Company through the Termination
Date; and


(iii) All other payments and benefits to which the Executive may be entitled
under the terms of any benefit plan of the Company.


(b)          “Board” shall mean the board of directors of the Company.


(c)           “Cause” shall mean any of the following:


(i)   The engagement by the Executive in fraudulent conduct, which the Board
determines, in its reasonable discretion, has a significant adverse impact on
the Company in the conduct of the Company’s business;


(ii)  Conviction of a felony, as evidenced by a binding and final judgment,
order or decree of a court of competent jurisdiction, which the Board
determines, in its sole discretion, has a significant adverse impact on the
Company in the conduct of the Company’s business;


(iii) Neglect or refusal by the Executive to perform his duties or
responsibilities, which neglect or refusal, if capable of correction, is not
corrected by Executive after seven (7) days’ notice in writing to Executive from
the Board which specifies the neglect or refusal; or


(iv) Material violation by the Executive of the Company’s established policies
and procedures, which violation, if capable of correction, is not corrected by
Executive after seven (7) days’ notice in writing to Executive from the Board
which specifies the violation.

--------------------------------------------------------------------------------





(d)          “Change of Control” shall mean:


(i)                   The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (1) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (d), the following
acquisitions shall not constitute a Change of Control:  (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) of this Section 1; or


(ii)                  (1) Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (2) a majority of the members of the Board ceases to be comprised of
Directors whose most recent election to the Board was approved by at least a
majority of the Incumbent Board prior to such election; or


(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

--------------------------------------------------------------------------------





(e)          “Change of Control Period” shall mean the term of this Agreement
and any renewal or extension thereof.


(f)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.


(g)          “Confidential Information” means information (i) disclosed to or
known by the Executive as a consequence of or through his/her employment with
the Company, (ii) not generally known outside the Company, and (iii) which
relates to the Company’s business.  Confidential Information includes, but is
not limited to, information of a technical nature, such as methods and
materials, trade secrets, inventions, processes, formulas, systems, computer
programs, and studies, and information of a business nature such as business
plans, market information, costs, customer lists, and so forth.


(h)          “Developments” means all Inventions, whether or not patentable,
computer programs, copyright works, trademarks, Confidential Information, Works
of Authorship, and other intellectual property, made, conceived or authored by
the Executive, alone or jointly with others, while employed by the Company;
whether or not during normal business hours or on the Company’s premises, that
are within the present or reasonably contemplated scope of the Company’s
business at the time such Developments are made, conceived, or authored, or
which result from or are suggested by any work the Executive or others may do
for or on behalf of the Company.


(i) “Invention” means discoveries, concepts, and ideas, whether or not
patentable or copyrightable, including but not limited to improvements,
know-how, data, processes, methods, formulae, and techniques, as well as
improvements thereof, or know-how related thereto, concerning any past, present
or prospective activities of the Company which the Executive makes, discovers or
conceives (whether or not during the hours of his engagement of with the use of
the Company’s facilities, materials or personnel), either solely or jointly with
others during his engagement by the Company or any affiliate and, if based on or
related to Proprietary Information, at any time after termination of such
engagement.


(j)           “Intellectual Property” means Inventions, Confidential
Information, Works of Authorship, patent rights, trademark rights, service mark
rights, copyrights, know-how, Developments and rights of like nature arising or
subsisting anywhere in the world, in relation to all of the foregoing, whether
registered or unregistered.


(k)          “Notice of Termination” shall mean the notice described in Section
13 hereof.


(l)           “Person” shall mean any individual, partnership, joint venture,
association, trust, corporation or other entity, other than an executive benefit
plan of the Company of an entity organized, appointed of established pursuant to
the terms of any such benefit plan.


(m)          “Proprietary Information” shall mean any and all methods,
inventions, improvements or discoveries, whether or not patentable or
copyrightable, and any other information of a similar nature related to the
business of the Company disclosed to the Executive or otherwise made known to
him as a consequence of or through his engagement by the Company (including
information originated by the Executive) in any technological area previously
developed by the Company or developed, engaged in, or researched, by the Company
during the term of the Executive’s engagement, including, but not limited to,
trade secrets, processes, products, formulae, apparatus, techniques, know-how,
marketing plans, data, improvements, strategies, forecasts, customer lists, and
technical requirements of customers, unless such information is in the public
domain to such an extent as to be readily available to competitors.


(n)          “Termination Date” shall mean, except as otherwise provided in
Section 13 hereof,


(i)                  The Executive’s date of death;


(ii) Thirty (30) days after the delivery of the Notice of Termination
terminating the Executive’s employment on account of Illness or Incapacity
pursuant to Section 17 hereof, unless

--------------------------------------------------------------------------------



 the Executive returns on a full-time basis to the performance of his duties
prior to the expiration of such period;


(iii) Three (3) months after the delivery of the Notice of Termination if the
Executive’s employment is terminated by the Executive voluntarily; and


(iv) Three (3) months after the delivery of the Notice of Termination if the
Executive’s employment is terminated by the Company for any reason other than
death or Illness or Incapacity.


(o)          “Termination Payment” shall mean the payment described in Section
15 hereof.


(p)          “Works of Authorship” means an expression fixed in a tangible
medium of expression regardless of the need for a machine to make the expression
manifest, and includes but is not limited to, writings, reports, drawings,
sculptures, illustrations, video recordings, audio recordings, computer
programs, and charts.


2. Employment.  The Company hereby employs the Executive to perform those duties
generally described in this Agreement, and the Executive hereby accepts and
agrees to such employment on the terms and conditions hereinafter set forth.


3. Stated Term.   The term of this Agreement shall be from the effective date
hereof until 12/31/18, subject to the termination provisions of Sections 12 and
13 of this Agreement, or unless extended or renewed by the written agreement of
the parties.


4. Duties.  During the term of this Agreement, Executive shall be employed by
Company as CEO and President to perform the following duties:


(a)  Have general charge of the Company’s business affairs and property and
general supervision over the Company’s officers, employees and agents;


(b)  Provide leadership, coordination and general direction regarding the
Company’s policies, plans and programs to the operations of the Company and
oversee their execution;


(c)  Establish goals and objectives for the operations of the Company and
ensures that such goals and objectives are met;


(d)  Administer and otherwise ensure compliance with the Company’s policies and
procedures and local, county, state and federal regulations;


(e)  Develop and manage Company’s strategic operating plan and budgets;


(f)  Perform related duties as required or deemed appropriate by the Board to
accomplish the responsibilities and functions of the office;


(g)  Anticipate and identify issues of concern to the Board and develop
strategies and solutions.


The Executive shall devote substantially all of his working time and efforts to
the business of the Company and its subsidiaries and shall not during the term
of this Agreement be engaged in any other substantial business activities which
will significantly interfere or conflict with the reasonable performance of his
duties hereunder.


5. Compensation.


(a)           Salary.  For all services rendered by the Executive, the Company
shall pay to the Executive a salary of $150,000 per year (“Annual Salary”)
throughout the term of this Agreement, payable

--------------------------------------------------------------------------------



in equal installments bi-weekly.  All salary payments shall be subject to
withholding and other applicable taxes. The rate of salary may be increased at
any time as the Board may determine, based on earnings, increased business
activities of the Company, or such other factors as the Board may deem
appropriate.


(b)          Stock Award.  In connection with the execution of this Agreement,
the Company awards the Executive with 2.4 million shares of the Company’s common
stock (the “Stock Award”). The Stock Award shall be issued from the authorized
shares under the Company’s 2015 Stock Option and Award ;Plan; vests ratably over
twenty-three months (February 2017 – December 2018); shall be valued at $0.0168
per share, which amount represents the closing price of the Company’s common
stock as quoted on the OTC Markets on February 23, 2017; and distributable to
the Executive in twenty three equal monthly installments between the execution
date of this agreement and December 31, 2018.  Although the stock will be deemed
earned and issuable monthly, the Company may work with the Executive to issue
these shares at a frequency which may or may not be monthly.


 (c)         Bonus Compensation. In connection with Executive’s employment,
Executive will be eligible to earn bonus compensation up to five (5)% of Annual
Salary under Section 5(a) based on the Company meeting the following financial
performance objectives:


Fiscal Year Ending June 30, 2017:


                (i)
For achieving positive net income before preferred dividends for the fiscal 2017
year.  This number is calculated off of the Company audited financial statements
as filed with the SEC.



Fiscal Year Ending June 30, 2018:
 
                (ii)
 For achieving positive net income before preferred dividends for the fiscal
2018 year.  This number is calculated off of the Company audited financial
statements as filed with the SEC.



(d)          Executive Benefits.  The Company shall provide such health and
medical insurance for the Executive in the form and program chosen by the
Company for such full-time employees.  The Executive shall be entitled to
participate in any retirement, pension, profit-sharing, stock option, or other
plan as in effect from time to time on the same basis as other employees.


(e)          Stock Option Award.


(i)
 Options awarded on December 1, 2016 under the then current employment agreement
remain in effect without change or modification.



(ii)
On January 1, 2018, the Company will award the Executive stock options for
480,000 shares of the Company’s common stock at a strike price of $.10 per
share. These Options will expire on December 31, 2021 and will vest on a monthly
basis throughout calendar year 2018 (40,000 shares per month). The Stock Option
Award shall be issued from the authorized shares under the Company’s 2015 Stock
Option and Award Plan.



6. Expenses.  The Company will reimburse the Executive for expenses incurred in
connection with the Company’s business, including expenses for travel, lodging,
meals, beverages, entertainment, and other items on the Executive’s periodic
presentation of an account of such expenses.


7. Vacations.  Executive shall be entitled each year during the term hereof to a
paid vacation of at least four (4) weeks.  Vacation shall be taken by Executive
at a time and with starting and ending dates mutually

--------------------------------------------------------------------------------



convenient to the Company and Executive.  Vacation or portions of vacations not
used in one employment year shall not carry over to the succeeding employment
year.


8. Nondisclosure of Proprietary and Confidential Information.  Recognizing that
the Company is presently engaged, and may hereafter continue to be engaged, in
the research and development of processes and the performance of services which
involve experimental and inventive work; and that the success of the Company’s
business depends upon the protection of the processes, products and services by
patent, copyright or by secrecy; and that the Executive has had, or during the
course of  his engagement may have, access to Proprietary and Confidential
Information of the Company, as herein defined, or other information and data of
a secret or propriety nature of the Company which the Company desires to keep
confidential and the Executive has furnished, or during the course of his
engagement may furnish, such information to the Company, the Executive agrees
and acknowledges that:


(a)           The Company has exclusive property rights to all Proprietary and
Confidential Information and the Executive hereby assigns all rights he might
otherwise possess in any Proprietary and Confidential Information to the
Company.  Except as required in the performance of his duties to the Company,
the Executive will not at any time during or after the term of his engagement,
which term shall include any time in which the Executive may be retained by the
Company as a consultant, directly or indirectly use, communicate, disclose or
disseminate any Proprietary or Confidential Information of a secret,
proprietary, confidential or generally undisclosed nature relating to the
Company, its products, customers, processes and services, including information
relating to testing, research, development, manufacturing, marketing and
selling.


(b)          All documents, records, notebooks, notes, memoranda and similar
repositories of, or containing, Proprietary and Confidential Information or any
other information of a secret, proprietary, confidential or generally
undisclosed nature relating to the Company or its operations and activities made
or complied by the Executive at any time or made available to him prior to or
during the term of his engagement by the Company, including any and all copies
thereof, shall be the property of the Company, shall be held by him in trust
solely for the benefit of the Company, and shall be delivered to the Company by
him on the termination of his engagement or at any other time on the request of
the Company.


(c)          The Executive will not assert any rights under any inventions,
trademarks, copyrights, discoveries, concepts or ideas, or improvements thereof,
or know-how related thereto, as having been made or acquired by him prior to his
being engaged by the Company or during the term of his engagement if based on or
otherwise related to Proprietary or Confidential Information.


9. Assignment Of Inventions.


(a)           All Inventions shall be the sole property of the Company, and the
Executive agrees to perform the provisions of this Section 10 with respect
thereto without the payment by the Company of any royalty or any consideration
therefor other than the regular compensation paid to the Executive in the
capacity of an the Executive or consultant.


(b)          The Executive shall maintain written notebooks in which he shall
set forth, on a current basis, information as to all Inventions, describing in
detail the procedures employed and the results achieved as well as information
as to any studies or research projects undertaken on the Company’s behalf.  The
written notebooks shall at all times be the property of the Company and shall be
surrendered to the Company upon termination of his engagement or, upon the
request of the Company, at any time prior thereto.


(c)          The Executive shall apply, at the Company’s request and expense,
for United States and foreign letters patent or copyrights either in the
Executive’s name or otherwise as the Company shall desire.


(d)          The Executive hereby assigns to the Company all of his rights to
such Inventions, and to applications for United States and/or foreign letters
patent or copyrights and to United States and/or foreign letters patent or
copyrights granted upon such Inventions.

--------------------------------------------------------------------------------





(e)          The Executive shall acknowledge and deliver promptly to the
Company, without charge to the Company, but at its expense, such written
instruments (including applications and assignments) and do such other acts,
such as giving testimony in support of the Executive’s inventorship, as may be
necessary in the opinion of the Company to obtain, maintain, extend, reissue and
enforce United States and/or foreign letters patent and copyrights relating to
the Inventions and to vest the entire right and title thereto in the Company of
its nominee.  The Executive acknowledges and agrees that any copyright developed
or conceived of, by the Executive during the term of his employment which is
related to the business of the Company shall be a “work for hire” under the
copyright law of the United States and other applicable jurisdictions.


(f)           The Executive represents that his performance of all the terms of
this Agreement and as an Executive of or consultant to the Company does not and
will not breach any trust prior to his employment by the Company.  The Executive
agrees not to enter into any agreement either written or oral in conflict
herewith and represents and agrees that he has not brought and will not bring
with him to the Company or use in the performance of his responsibilities at the
Company any materials or documents of a former Company which are not generally
available to the public, unless he has obtained written authorization from the
former Company for their possession and use, a copy of which has been provided
to the Company.


(g)          No provisions of the Paragraph shall be deemed to limit the
restrictions applicable to the Executive under Section 9 and 10.


10. Shop Rights.  The Company shall also have the royalty-free right to use in
its business, and to make, use and sell products, processes and/or services
derived from any inventions, discoveries, concepts and ideas, whether or not
patentable, including but not limited to processes, methods, formulas and
techniques, as well as improvements thereof or know-how related thereto, which
are not within the scope of Inventions as defined herein but which are conceived
of or made by Executive during the period he is engaged by the Company or with
the use or assistance of the Company’s facilities, materials, or personnel.


11. Non-Compete.  The Executive hereby agrees that during the term of this
Agreement and any renewal or extension term thereof, and for the period of two
years from the termination thereof, the Executive will not:


(a)          Own, manage, operate, or control any business of the type and
character engaged in and competitive with the Company or any subsidiary
thereof.  For purposes of this paragraph, ownership of securities of not in
excess of two and one-half percent (2.5%) of any class of securities of a public
company listed on a national securities exchange or on the National Association
of Securities Dealers Automated Quotation System (NASDAQ) shall not be
considered to be competition with the Company or any subsidiary thereof;


(b)          Act as, or become employed as, an officer, director, executive,
consultant or agent of any business of the type and character engaged in and
competitive with the Company or any of its subsidiaries;


(c)          Solicit any similar business to that of the Company’s for, or sell
any products or services that are in competition with the Company’s products and
services to, which is, as of the date hereof, a customer or client of the
Company or any of its subsidiaries, or was such a customer or client thereof; or


(d)          Solicit the employment of, or hire, any full time the Executive
employed by the Company or its subsidiaries as of the date of termination of
this Agreement.


12. Termination.  The Company may terminate this Agreement without Cause.  If
this Agreement is so terminated, then Company will be obligated to pay the
Executive the lesser of either: Four (4) months of the Executive’s Annual
Salary, a pro rata share of earned Bonus Compensation through the termination
date, and four months of the Executive Benefits, or; the balance of the
Executive’s Annual Salary through the end of the

--------------------------------------------------------------------------------



Agreement’s term, pro rata earned Bonus Compensation through the termination
date, and Executive Benefits through the balance of the term. Termination
without cause will obligate the Company to immediately vest and pay all stock
and stock option awards listed in section 5 to Executive. Executive may
terminate this Agreement with three (3) months advance notice to the Company.
Any termination by the Company or the Executive of the Executive’s employment
during the term hereof shall be communicated by written Notice of Termination to
the Executive, if such Notice of Termination is delivered by the Company, and to
the Company, if such Notice of Termination is delivered by the Executive, all in
accordance with the following procedures:


(a)          The Notice of termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances alleged to provide a basis for termination;


(b)          Any Notice of Termination by the Company shall be approved by a
resolution duly adopted by a majority of the members of the Board;


(c)          Any Notice of Termination by the Executive shall be provided to the
Board at least three (3) months prior to leaving the employment of the Company. 
Upon the end of the three (3) months, all compensation provisions of this
Agreement shall cease.


13. Termination Upon Change of Control.  Notwithstanding any provision of this
Agreement to the contrary, the Executive may terminate this Agreement upon a
Change of Control, provided the Executive has been given ninety (90) days to
consider whether to continue in the same or substantially equivalent capacity
with the acquiring entity or accept Termination Payments consistent with Section
14 below.


14. Termination Payments. In the event the Executive’s employment is terminated
by the Company during the term hereof for reasons other than Cause, the
Executive shall be paid four (4) months severance, which includes four months of
the Executive’s Annual Salary, pro rata share of earned Bonus Compensation
through the termination date and four (4) months of the Executive Benefits as
set forth in Section 5 as full settlement of any sums owed under this Agreement
and for any potential actions for breach of this Agreement by the Company.  All
unvested stock and stock option awards listed in section 5 of this agreement
shall immediately be vested and payable to the Executive. Other than any
payments set forth in this Section 14, the Executive shall be entitled to no
further compensation nor any other payments after such termination.  The
Executive shall receive no further payments if terminated for Cause other than
Accrued Benefits.


15. Death During Employment.  If the Executive dies during the term of this
Agreement, the Company shall have no further obligations to pay the Executive
other than any Accrued Benefits.


16. Illness or Incapacity.   If the Executive is unable to perform the
Executive’s services by reason of illness or incapacity for a period of more
than three (3) consecutive months, the compensation thereafter payable to the
Executive during the next nine (9) consecutive months shall be 50% of the
compensation provided for herein. During such period of illness or incapacity,
the Executive shall be entitled to receive incentive compensation if any.
Notwithstanding the foregoing, if such illness or incapacity does not cease to
exist within a twelve (12) consecutive month period, the Executive shall not be
entitled to receive any further compensation nor any payments for such illness
or incapacity, and the Company may terminate this Agreement without further
liability to the Executive.  Any existing options to purchase the Company’s
common stock held by the Executive at the time of termination shall be governed
by the terms of the option and not affected by this provision.  Notwithstanding
any of the foregoing, if such illness or incapacity ceases prior to twelve (12)
consecutive months, at the termination of such illness or incapacity, the
Executive shall be entitled to receive the Executive’s full compensation payable
pursuant to the terms of this Agreement.


17. Non-transferability.  Any right to receive any payment due under this
Agreement or any other rights hereunder are expressly declared nontransferable.


18. Indemnification.  The Company shall indemnify the Executive and hold the
Executive harmless from liability for acts or decisions made by the Executive
while performing services for the Company to the greatest

--------------------------------------------------------------------------------



extent permitted by applicable law.  The Company shall use its best efforts to
obtain coverage for the Executive under any insurance policy now in force or
hereafter obtained during the term of this Agreement insuring officers and
directors of the Company against such liability.


19. Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other party.


20. Entire Agreement.  This Agreement is and shall be considered to be the only
agreement or understanding between the parties hereto with respect to the
employment of the Executive by the Company.  All negotiations, commitments, and
understandings acceptable to both parties have been incorporated herein.  No
letter, telegram, or communication passing between the parties hereto covering
any matter during this contract period, or any plans or periods thereafter,
shall be deemed a part of this Agreement; nor shall it have the effect of
modifying or adding to this Agreement unless it is distinctly stated in such
letter, telegram, or communication that is to constitute a part of this
Agreement and is attached as an amendment to this Agreement and is signed by the
parties to this Agreement.


21. Enforcement.  Each of the parties to this Agreement shall be entitled to any
remedies available in equity or by statute with respect to the breach of the
terms of this Agreement by the other party.  The Executive hereby specifically
acknowledges and agrees that a breach of the provisions of Sections 8, 9, 10, or
11 of this Agreement will cause irreparable harm and damage to the Company, that
the remedy at law, for the breach or threatened breach of this Agreement will be
inadequate, and that, in addition to all other remedies available to the Company
for such breach or threatened breach (including, without limitation, the right
to recover damages), the Company shall be entitled to injunctive relief for any
breach or threatened breach of the provisions of  Sections 8,9, 10, or 11 of
this Agreement.


22. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.  Venue for any subsequent legal
proceeding involving disputes arising out of this Agreement shall lie
exclusively in Nevada’s Eighth Judicial District Court, Clark County, Nevada.


23. Severability.  If and to the extent that any court of competent jurisdiction
holds any provision or any part thereof of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement.


24. Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach hereof shall constitute a waiver of any
such breach or of any covenant, agreement, term, or condition.


25. Litigation Expenses.  In the event that it shall be necessary or desirable
for the Executive or the Company to retain legal counsel and/or incur other
costs and expenses in connection with the enforcement of any or all of the
provisions of this Agreement, the prevailing party shall be entitled to recover
from the other party reasonable attorneys’ fees, costs, and expenses incurred by
the prevailing party in connection with the enforcement of this Agreement. 
Payment shall be made upon the conclusion of such action.


26. Survivability.   The provisions of Sections 8, 9, 10, 11 and 21 shall
survive termination of this Agreement.











--------------------------------------------------------------------------------



AGREED AND ENTERED INTO as of the date first above written.


Company:                                           Executive:


AMERITYRE CORPORATION






By  /s/ Amerityre Corp. David Clark Board of
Directors                                                                            /s/
Michael F.
Sullivan                                                                   


